828 F.2d 1
TEXAS EMPLOYER'S INSURANCE ASSOCIATION, Plaintiff-Appellee,v.Leroy JACKSON, Defendant-Appellant.
Nos. 85-2583, 85-2690.
United States Court of Appeals,Fifth Circuit.
Sept. 8, 1987.

Richard Schechter, Schechter, Eiseman & Solar, Houston, Tex., for defendant-appellant.
Reagan Wm. Simpson, Houston, Tex., Arthur R. Miller, Cambridge, Mass., Steven Lynn Roberts and Stephen Pate, Fulbright & Jaworski, Houston, Tex., for plaintiff-appellee.
Appeals from the United States District Court for the Eastern District of Texas;  Howell Cobb, Judge.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion July 15, 1987, 5 Cir., 1987, 820 F.2d 1406)
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL, and JONES, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judge Randall is recused, and therefore did not participate in this decision